        Case 7:19-cv-00270 Document 1 Filed on 08/05/19 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:19-CV-270
                                       §
 30.00 ACRES OF LAND, MORE OR LESS, §
 SITUATE IN HIDALGO COUNTY,            §
 STATE OF TEXAS; AND ALEIDA            §
 FLORES aka ALEIDA GARCIA,             §
                                       §
                    Defendants.        §
______________________________________________________________________________

                       COMPLAINT IN CONDEMNATION
______________________________________________________________________________

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Program Management Office Directorate,

U.S. Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for

the taking of property under the power of eminent domain through a Declaration of Taking, and

for the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.§

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

        5.      The legal description and map or plat of land in which certain interests are being

                                              Page 1 of 2
                                          ROE Complaint
      Case 7:19-cv-00270 Document 1 Filed on 08/05/19 in TXSD Page 2 of 2



acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.


                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ Hilda M. Garcia Concepcion_____
                                                      HILDA M. GARCIA CONCEPCION
                                                      Assistant United States Attorney
                                                      Southern District of Texas No.3399716
                                                      Puerto Rico Bar No. 15494
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8004
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Hilda.Garcia.Concepcion@usdoj.gov


                                             Page 2 of 2
                                         ROE Complaint
Case 7:19-cv-00270 Document 1-1 Filed on 08/05/19 in TXSD Page 1 of 15




  SCHEDULE
     A
 Case 7:19-cv-00270 Document 1-1 Filed on 08/05/19 in TXSD Page 2 of 15



                                        SCHEDULE A

                              AUTHORITY FOR THE TAKING


          The property is taken under and in accordance with 40 U.S.C. $$ 3l 13 and 3l 14,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division               C,

Section 102, 110 Stat. 3009-546,3009-554-55, as amended and codified at 8 U.S.C.             g


I 103(b)   & note; and the Act of Congress approved March 23, 2018, as Public Law        115-

141, div. F,   tit. II, 132 Stat. 348, which appropriated the funds that shall be used for the

taking.
Case 7:19-cv-00270 Document 1-1 Filed on 08/05/19 in TXSD Page 3 of 15




  SCHEDULE
      B
 Case 7:19-cv-00270 Document 1-1 Filed on 08/05/19 in TXSD Page 4 of 15



                                      SCHEDULE B

                                    PUBLIC PURPOSE



       The public purpose for which said property is taken is to conduct surveying, testing,

and other investigatory work needed to plan the proposed construction of roads, fencing,

vehicle barriers, security lighting, cameras, sensors, and related structures designed to help

secure the United States/I4exico border   within the State of Texas.
Case 7:19-cv-00270 Document 1-1 Filed on 08/05/19 in TXSD Page 5 of 15




  SCHEDULE
     C
 Case 7:19-cv-00270 Document 1-1 Filed on 08/05/19 in TXSD Page 6 of 15




                                      SCHEDULE C

                                LEGAL DESCRIPTION

                                   Hidalgo County, Texas

Tract: RGV-MCS-1200
Owner: Aleida Flores aka Aleida Garcia-
Acres: 30.00


That 30 acre tract out of Shares One (1) and Two (2) together with accretion of
that Partition Map recorded in Volume I 184 Page 906 of the Deed Records of
Hidalgo County, Texas; said partition was the division of Share 14 of Porcion
41 in said County; said Tract One (1) being .more particularly described by metes
and bor.rnds as follows:

Commencing at the Northwest corner of Share 14, the Northwest corner of
Share 1 of said Partition, thence with the west line ofShare 14, South
9"33'30" West 1635.00 feet to a square head one-half (1/2) inch diameter iron
bolt found in center of old dead and sawed off 14 inch diameter tree stump
about 8 inches above ground level for the Southwest comer of Share 1 , for the
Northwest corner of Tract One (1) and PLACE OF BEGINNING;

Thence with the dividing barbed wire fence between Shares 1 and 2 South
80'26'30' East 856.59 fe et to a one-half(1/2) inch diameter iron rod set for a
comer hereof;
Thence following fence: South 30"1 1'58" East l1 1.00 feet to a set one-half
( 1/2) inch diameter iron rod, South 37"47'57" East, 154.1 1 feet to an one-half
(l/2) inch diameter iron rod set for an inside corner hereof, North 59.58'06"
East, 1143.09 feet to a one-half(1/2) inch diameter iron rod set at the high
bank of the fuo Grande River for a corner hereof;

Thence with said high bank South 84" I 6'1 8" East 677 .86 feet to a one-half
(1/2) inch diameter iron rod set for an inside comer hereof;

Thence with said high bank North 81.52'15" East 986.18 feet to a one- half
(1/2) inch diameter iron rod set for a comer hereof;

Thence with said high bank South 64.19,32" East 415.12 feet to a one-half
(1/2) inch diameter iron rod set for a comer hereof
            said high bank Sourh  3-1"21,35, East77.7t feet to a one_half(l/2)
ll?n9g_y]!!
rnch dlameter ron rod set lor  the Southeast corner hereof;
Thence leaving the high bank South 80"05'3 l " west 3 r 77.0g feet to a one-half
(1/2) inch diameter iron rod set for a corner hereof;
 Case 7:19-cv-00270 Document 1-1 Filed on 08/05/19 in TXSD Page 7 of 15




Thence  No(h 72"23'08" West 1001.90 feet to a one-half(1/2) inch diameter iron
rod set at the West line of Share 14, for the Southwest corner hereof;

Thence with the West line of Share l4 North 9"33'30" East 208.71 feet to the
PIACE OF BEGINNJNG, containing Thirty (30) acres, more or less.


Note: The West Thirty (30.0) feet are reserved for a Road easement
Case 7:19-cv-00270 Document 1-1 Filed on 08/05/19 in TXSD Page 8 of 15




  SCHEDULE
      D
                   Case 7:19-cv-00270 Document 1-1 Filed on 08/05/19 in TXSD Page 9 of 15




                                                                                       Tract: RGV-MCS-'1200
                                                            SCHEDULE D

                                                            MAP or PLAT

Boadar lnfaa3lructura Projacl. ROV - MCS .1200a                                                                   RGV   s.dor / Hid.lgo


                                                                   !
                                                                       r\-                                              F;-l
                       tI
                  I

                                                                                                  \
                                                                                                          !                               t rda
                  ,q                                                                                          \                    ''ra
                            \ \.
          i           Ti                                                                                          /
                                                                                                 \

                                                  i-          T    -fi                                                   r0r@3




                                                               r




                                I

                                                                                                                        ErE       e ET
                                                                                                      (


                                                       LAND TO BE CONDEMNED


                 Tract: RGV-MCS- 1200
                 Owner: Aleida Flores aka Aleida Garcia"
                 Acreage:30.00
                 * The  case caption identifies acreage for the entire parent tract; access to the entire parent
                 tract may be necessary to complete a survey ofthe proposed tract outlined in red on
                                                                                                           the
                 map above.
Case 7:19-cv-00270 Document 1-1 Filed on 08/05/19 in TXSD Page 10 of 15




    SCHEDULE
        E
Case 7:19-cv-00270 Document 1-1 Filed on 08/05/19 in TXSD Page 11 of 15




                                       SCHEDULE E

                                      ESTATE TAKEN

                                   Hidalgo County, Texas

Tract: RGV-MCS-I200
Owner: Aleida Flores aka Aleida Garcia
Acres:30.00


        The estate taken is a temporary, assignable easement beginning on the date
possession is granted to the United States and ending 12 months later, consisting        of the
right ofthe United States, its agents, contractors, and assigns to enter in, on, over and across

the land described in Schedule C to survey, make borings, and conduct other investigatory

work for the purposes described in Schedule B and to access adjacent lands; including the

right to trim or remove any vegetative or structural obstacles that interfere with said work;

reserving to the landowners, their successors and assigns all right, title, and privileges as

may be used and enjoyed without interfering with or abridging the rights hereby acquired;

subject to minerals and rights appurtenant thereto, and to existing easements for public

roads and highways, public utilities, railroads and pipelines.
Case 7:19-cv-00270 Document 1-1 Filed on 08/05/19 in TXSD Page 12 of 15




    SCHEDULE
        F
Case 7:19-cv-00270 Document 1-1 Filed on 08/05/19 in TXSD Page 13 of 15




                                    SCHEDULE F

                       ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is ONE HUNDRED

DOLLARS AND NO/100 ($100.00), to be deposited herewith in the Registry of the Court

for the use and benefit ofthe persons entitled thereto; and, an additional sum determined

at the conclusion of the temporary estate described in Schedule E to constitute actual

damages,   ifany.
Case 7:19-cv-00270 Document 1-1 Filed on 08/05/19 in TXSD Page 14 of 15




     SCHEDULE
        G
Case 7:19-cv-00270 Document 1-1 Filed on 08/05/19 in TXSD Page 15 of 15




                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature ofeach person's
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                              Relerence
 Aleida Flores aka Aleida Garcia               RGV.MCS.12OO
                                               Deed Without Wananty, Document
                                               #2010-21 53867 ; Recorded November 1 0,
                                               2010, Deed Records of Hidalgo Cor.rnty
Case 7:19-cv-00270 Document 1-2 Filed on 08/05/19 in TXSD Page 1 of 1
